Citation Nr: 1025876	
Decision Date: 07/12/10    Archive Date: 07/19/10	

DOCKET NO.  02-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for hypertension. 

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a right inguinal hernia. 

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for color blindness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had honorable active service from January 1953 to 
January 1955.

He also had service from January 1955 to May 1966, but this 
period of service resulted in a dishonorable discharge that is 
not creditable service for VA benefits purposes.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the VARO in Waco, Texas, 
that denied entitlement to the benefits sought.  The Veteran 
appealed the denial action and by decision dated in May 2004, the 
Board determined that the Veteran's application to reopen the 
claims for service connection remained denied with regard to each 
issue in the absence of new and material evidence.  The Veteran 
appealed the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2007 Memorandum decision, 
the Court vacated the May 2004 Board decision and remanded the 
matter for readjudication consistent with the decision.

The Board, in turn, remanded the case in April 2008 primarily for 
procedural purposes.  The requested action was accomplished and 
the case has been returned to the Board for appellate review.

This appeal has been Advanced on the Board's Docket pursuant to 
the provisions of 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  In a decision dated in April 2001, the Board denied 
entitlement to service connection for hypertension, a right 
inguinal hernia, and color blindness.  

2.  The evidence received since April 2001 with regard to 
hypertension is not cumulative or redundant about the evidence of 
record, relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the claim.  

3.  Evidence obtained since the April 2001 decision with regard 
to right inguinal hernia and color blindness is cumulative of 
previously considered evidence, does not relate to an 
unestablished fact necessary to substantiate the claims, and does 
not raise a reasonable possibility of substantiating the claims 
for service connection for right inguinal hernia and/or color 
blindness.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
previously denied claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has not been received since the 
April 2001 Board decision denying service connection for a right 
inguinal hernia; accordingly, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 20.1100 (2009).

3.  Evidence received since the April 2001 Board decision which 
denied the Veteran's claim for service connection for color 
blindness, is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those elements are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In a new and material evidence claim, the VCAA notice must 
include information of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary in establishing the underlying claim for the 
benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The case was remanded by the Board in April 2008 primarily for 
the Veteran to be given a Kent compliant communication.  This 
communication was sent the Veteran in late April 2008.  He was 
told that in order for him to reopen his claim, new and material 
evidence was needed.  He was told what constituted new evidence, 
and what would constitute material evidence.  He was also 
informed of types of evidence that would help VA make its 
decision.  He was told that new and material evidence had to 
raise a reasonable possibility of substantiating his claim and 
could not simply be repetitive or cumulative of evidence VA had 
when the claim was previously decided.  

The Board finds that there has been essential compliance with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of what is required for new and material evidence).  

With regard to assisting the Veteran, the record reveals VA has 
made every attempt possible to assist the Veteran in obtaining 
records in support of his claims.  Evidence of written and 
telephonic efforts to obtain records from a service department 
hospital in 1953 is on file.  In a November 2009 communication it 
was indicated that all efforts to obtain any outpatient treatment 
records had been exhausted.  It was noted that two separate 
requests were made to the Darnell Army Medical Center at Fort 
Hood, Texas, in March 2009 and again in September 2009, but a 
negative response from that facility was received in October 
2009.  It was stated that a thorough search of files at that 
facility revealed no records available for the time period 
requested pertaining to the Veteran.  The Board concludes that no 
further assistance to the Veteran in developing evidence 
pertinent to the claims is required in order to comply with the 
duties to notify and assist him.  

Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, such as 
hypertension, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 3.307, 3.309.  
In order for the presumption to apply, the evidence must indicate 
that the disability became manifest to a compensable (10 percent) 
degree or more within one year of separation from service.  
38 C.F.R. § 3.307.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to the claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

38 C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective for all claims to reopen filed on or after 
August 29, 2001.  The instant claim was established from an 
August 1996 decision.  At that time, evidence was considered to 
be "new" which was not previously submitted to agency decision 
makers and was not cumulative or redundant.  The evidence was 
considered "material" that bore directly and substantially upon 
the specific matter under consideration and, by itself, or in 
connection with evidence previously considered, was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156.  New evidence was found to 
be material at that time if it provided "a more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually convince 
the Board to alter its rating decision."  Elkins v. West, 
12 Vet. App. 209 (1999).  

The new definition provides the following:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with the evidence previously of 
record relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Hypertension

With regard to the claim for hypertension, the RO first denied 
service connection in November 1986.  In August 1996, the RO 
determined that new and material evidence had not been presented 
to reopen the claim.  In April 2001, the Board found that new and 
material evidence had not been received since the last denial.  
It was noted that prior to the 2001 decision, despite multiple 
search requests, VA had not been able to locate any of the 
Veteran's service treatment records.  They were presumed to be 
destroyed in the 1973 fire at the National Personnel Records 
Center.  A search of daily reports for the Veteran's unit and 
inpatient reports of the Fort Hood Army Hospital disclosed, 
however, that the Veteran was hospitalized from June 22 to 
July 2, 1953, but no diagnosis or injury was recorded.  The 
patient roster reflected that he was admitted to the G.U. 
service.  

Also of record were VA treatment records showing the Veteran 
received treatment from VA for hypertension beginning in 1995.  
Consideration was also given to various statements from the 
Veteran.  The Veteran testified at a personal hearing in November 
1998 that he received medication for hypertension when he was 
hospitalized in 1953, and that a doctor told him his blood 
pressure was high.  He later stated, however, that he had high 
blood pressure when he entered service.  The Veteran testified at 
another personal hearing that he had taken medication for 
hypertension since 1968.  

Other pertinent evidence of record includes a statement from a 
private physician in February 2003 indicating the Veteran had 
been treated for hypertension for 10 to 15 years.  

The evidence that has been added to the record since the April 
2001 Board decision concerning hypertension consists primarily of 
duplicate treatment records and recent treatment records showing 
treatment and evaluation for hypertension, as well as the 
Veteran's hearing testimony and statements that he had 
hypertension during service and has been bothered by hypertension 
ever since.  

Additional evidence received since the 2001 Board decision 
includes a March 2009 communication from a registered nurse with 
Medistat, a group of physicians providing in-home medical care.  
The nurse indicated that the Veteran had been suffering from high 
blood pressure "since 1953."  She indicated he was currently 
receiving treatment from her group and was taking different blood 
pressure medications.  She did not indicate whether she had had 
access to the Veteran's records or how she came to that 
determination.  Regardless, the communication is clearly new.  
Further, it clearly discusses a nexus to service.  For purposes 
of reopening a claim, the credibility of the statement is 
presumed.  Accordingly, new and material has been received, and 
the claim for service connection for hypertension is properly 
reopened.  This matter must now be addressed on a de novo basis.  
For the reasons detailed in the remand at the end of the decision 
below, additional development with regard to this issue is 
required for a full and fair adjudication of the underlying 
service connection claim.  

Right Inguinal Hernia and Color Blindness

The record shows that the RO denied service connection for a 
right inguinal hernia and color blindness in November 1986.  In 
August 1996, the RO determined that new and material evidence had 
not been presented to reopen the claims.  In April 2001 the Board 
found that evidence added to the record was essentially new and 
material because it bore directly and substantially on the issues 
on appeal and had not been previously considered by decision 
makers.  Reference was made to the veteran's testimony and to the 
records showing he was hospitalized in the G. U. service from 
June to July 1953.  

As noted above, despite multiple search requests, VA has not been 
able to locate any of the Veteran's service treatment records.  
Also, as indicated, a search of daily reports for the Veteran's 
unit and patient reports for the Fort Hood Army Hospital 
disclosed, however, that the Veteran was hospitalized from 
June 22 to July 2, 1953, but no diagnosis or injury was recorded.  
The patient roster reflected that he was admitted to the G.U. 
service.  The Veteran claims that reference was evidence of his 
having been treated for a hernia.  

VA treatment records show the Veteran received treatment for a 
right inguinal hernia beginning in 1995.  He underwent surgical 
correction of a hernia in October 1995.  In September 1995, he 
stated that he had a hernia for 20 years.  

Additional evidence includes a May 1997 letter in which the 
Veteran indicated that physicians had told him he was born with a 
hernia and he claimed that the problem had been aggravated by 
service.  He also indicated that a physician told him that he had 
color blindness in 1986.  

Private and VA medical treatment records dated between November 
1993 and March 1997 reflect diagnoses including presbyopia, 
hereditary color blindness, and postoperative right inguinal 
hernia.  No mention was made with regard to the etiology of 
either disorder.

Additional post service records associated with the file and 
considered by the Board at the time of its 2001 decision referred 
to post service medical records that contained no comment as to 
the etiology of either color blindness or a right inguinal 
hernia.  

The evidence added to the record since the April 2001 Board 
decision concerning color blindness and a right inguinal hernia 
consists primarily of duplicate treatment records that are 
essentially cumulative of evidence already of record.  Further, 
the Board notes that the evidence over the past several years 
contains no reference to a right inguinal hernia and/or color 
blindness.  There is no evidence of record tending to show that 
either color blindness or a right inguinal hernia was first 
manifested during service.  Unlike the recently submitted 
evidence pertaining to hypertension, the evidence of record with 
regard to a right inguinal hernia and color blindness does not 
contain any medical or other evidence showing a causal nexus 
between any current right inguinal hernia and/or color blindness 
on the one hand and the Veteran's active service on the other 
hand.  The Board therefore finds that the evidence submitted 
since April 2001 is duplicative or cumulative of evidence 
previously submitted and considered by the Board.  The Board 
finds that new and material evidence has not been presented to 
reopen the claims with regard to service connection for either a 
right inguinal hernia or color blindness.  


ORDER

The claim for service connection for hypertension is reopened and 
the appeal is allowed to this extent only.

New and material evidence not having been submitted, the claim 
for service connection for hypertension is not reopened.  

New and material evidence not having been submitted, the claim 
for service connection for color blindness is not reopened.  


REMAND

In determining whether VA's duty to assist requires that a VA 
medical examination be provided or opinion obtained with respect 
to a claim for benefits, there are four factors for 
consideration.  These are:  (1) Whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there are otherwise sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

With regard to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
kinds of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests such a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or whether symptoms capable of lay application.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran alleges that he has had hypertension ever since 
service.  He submitted a statement dated in 2009 from a nurse 
that he "has had suffering from high blood pressure since 1953."  
However, the individual provided no elaboration as to how she 
came up with that opinion.  It does not appear that she had 
access to the Veteran's records or had been seeing him for many 
years before 2009, but this is not clear.  The Board therefore 
finds that a VA examination and medical opinion based on review 
of the entire evidence of record are needed to address the 
etiology of the currently diagnosed hypertension.  

Accordingly, this portion of the case is REMANDED for the 
following:

1.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
cardiovascular disease.  The claims folder 
must be reviewed in conjunction with the 
examination and this should be so noted in 
the examiner's report.  The examiner should 
opine whether it is at least as likely as 
not that any current hypertension is 
attributable to the Veteran's honorable 
active service between 1953 and 1955.  A 
full and complete rationale is required for 
any opinion expressed.  The physician has 
asked to comment on the March 2009 
statement from the registered nurse.

2.  The claims file should be reviewed to 
ensure that the foregoing development is 
completed.  Then, the claim on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and be 
provided an appropriate period of time in 
which to respond.  The case should then be 
returned to the Board for further appellate 
review if otherwise in order.  No action is 
required of the Veteran until he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


